DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan U.S. Patent No. 3,752,339.
Claim 10, Sullivan teaches conveyors Fig. 1 to convey an article while supporting a bottom portion of the article Abstract; a first conveyor line 16a to convey the article in a first direction A; a second conveyor line 16c parallel or substantially parallel with the first conveyor line 16a to convey the article in a second direction B that is a direction opposite to the first direction A; a backup line 16b parallel or substantially parallel with the first conveyor line 16a and the second conveyor line 16c and able to change states between a state of conveying the article in the first direction A and a state of conveying the article in the second direction B C4 L50-65; first connecting lines 131 to convey the article between the first conveyor line 16a and the backup line 16b; and second connecting lines 13 to convey the article between the second conveyor line 16c and the backup line 16b C5 L1-15.
Claim 11, Sullivan teaches a controller 101 to control the conveyors 16a-c, 13, 14 , 40 included in each of the first conveyor line 16a, the second conveyor line 16c, the backup line 16b, the first connecting lines 13, and the second connecting lines 13; and an abnormal-state detector 5-c via 101 (and limit switches) to determine that an abnormality is present in at least one of the conveyors included in each of the first conveyor line 16a and the second conveyor line 16c; wherein the controller 101 starts up at least some of the conveyors included in the backup line 16b from a stationary state, and performs backup control using the first connecting lines 16a, the second connecting lines 16c, and the backup line 16b to convey the article to detour around the at least one of the conveyors experiencing the abnormality, when the abnormal-state detector has determined that the abnormality is present C11 L1-25.
Claim 12, Sullivan teaches as the conveyor 40, turning conveyors 16a-c to convey the article while supporting a bottom portion of the article and to rotate the article about the vertical direction as a rotation axis are provided at connecting portions between the first conveyor line 16a and the first connecting lines 13, connecting portions 42 between the backup line 16b and the first connecting lines 13, connecting portions 42 between the second conveyor line 16c and the second connecting lines 13, and connecting portions 42 between the backup line 16b and the second connecting lines 13 C7 L20-50.
Claim 13, Sullivan teaches the controller 101 inhibits rotation of the turning conveyors 40 at two of the connecting portions 42 respectively, when the article is located on one of the conveyors 16a-c between two of the connecting portions 42 adjacent to each other C3 L55-65; C5 L10-25.
Claims 14 and 19-20, Sullivan teaches the controller 101 searches for a shortest path to detour around the at least one of the conveyors Fig. 1 experiencing the abnormality, and starts up only conveyors corresponding to the shortest path among the conveyors included in the backup line C5 L10-25.
Claims 15 and 21-26, Sullivan teaches the backup line 16b is located between the first conveyor line 16a and the second conveyor line 16c in a width direction perpendicular or substantially perpendicular to the first direction A Fig. 1.
Claim 16, Sullivan teaches the first connecting lines 13 and the second connecting lines 13 are able to convey the article in both directions C of a carry-in direction in which the article is carried into the backup line 16b and a carry-out direction in which the article is carried out from the backup line 16b.
Claim 17, Sullivan teaches the first conveyor line 13 and the second conveyor line 13 face an inter-level conveyor 15 to convey an article in the vertical direction, and also are connected to a loading-and-unloading conveyor of the inter-level conveyor 15 C5 L10-30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan U.S. Patent No. 3,752,339 in view of Solomon U.S. Patent No. 7,850,411.
Claim 18, Sullivan does not teach as Solomon teaches is between different buildings to connect processing systems in the respective different buildings with each other C17 L25-50. It would be obvious to one of ordinary skill to use the control configuration of Solomon into the invention of Sullivan for additional flexibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS